1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                          EASTERN DISTRICT OF CALIFORNIA

9

10   RALPH GARCIA and SANDRA              No.   2:19-cv-00385-JAM-AC
     GARCIA,
11
                    Plaintiffs,
12                                        ORDER GRANTING PLAINTIFFS’
             v.                           MOTION TO REMAND
13
     FORD MOTOR COMPANY; DOWNTOWN
14   FORD SALES; and DOES 1
     through 10, inclusive
15
                    Defendants.
16

17
         On January 22, 2019, Ralph and Sandra Garcia (“Plaintiffs”)
18
     filed a suit against Ford Motor Company and Downtown Ford Sales
19
     (collectively “Defendants”) in Sacramento Superior Court.
20
     Plaintiffs claimed Defendants committed fraud and violated
21
     several provisions of California’s “Song-Beverly Act,” Cal. Civ.
22
     Code § 1790, et seq.      See generally Compl., ECF No. 1-1.
23
         Defendants received a copy of Plaintiffs’ complaint on
24
     January 31, 2019 and filed a timely notice of removal on March 4,
25
     2019.    ECF No. 1.    See also 28 U.S.C. § 1446(b); Fed. R. Civ.
26
     Proc. 6(a).    The notice invoked the Court’s diversity
27
     jurisdiction, arguing (1) the Court should dismiss Downtown Ford
28
                                          1
1    as fraudulently joined; (2) the Court should dismiss Downtown

2    Ford under Rule 21 even if the fraudulent-joinder doctrine does

3    not apply; and (3) the amount in controversy exceeds $ 75,000.

4    Notice of Removal ¶¶ 3-8.      In response, Plaintiffs filed a motion

5    to remand.     Mot. to Remand (“Mot.”), ECF No. 5.1

6            For the reasons set forth below, the Court finds that

7    Defendants failed to show Plaintiffs fraudulently joined Downtown

8    Ford.     Furthermore, the Court declines to dismiss Downtown Ford

9    under Rule 21 of the Federal Rules of Civil Procedure.         As a

10   result, Downtown Ford defeats Defendants’ claims of diversity

11   jurisdiction under 28 U.S.C. § 1332(a) and prevents removal under

12   28 U.S.C. § 1441(b)(2).      Because Defendants did not show they

13   satisfied Section 1332’s diversity requirement, the Court need

14   not address the amount-in-controversy issue.       The Court GRANTS

15   Plaintiffs’ motion to remand.

16                          I.    FACTUAL ALLEGATIONS

17           Plaintiffs bought a 2013 Ford Edge “in or about March 2013.”

18   Compl. at ¶ 8.     Downtown Ford, a California dealership, sold

19   Plaintiffs the vehicle.      Compl. ¶¶ 5, 8.   Ford Motor, a

20   corporation incorporated in Delaware with a principal place of
21   business in Michigan, manufactured and/or distributed the

22   vehicle.     Compl. ¶ 8.    See also Notice of Removal ¶ 18.

23           Plaintiffs’ newly-purchased vehicle included a 3-

24   year/36,000-mile express bumper-to-bumper warranty and a 5-

25   year/60,000-mile powertrain warranty.      Compl. ¶ 9.   During the

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for June 18, 2019.
                                      2
1    warranty Plaintiff’s vehicle displayed several defects.        Compl.

2    ¶ 10.     On multiple occasions, Plaintiffs brought the defects to

3    Defendants’ attention and requested repairs.       Compl. ¶¶ 14, 26.

4    Defendants, nevertheless, failed to conform the vehicle to the

5    applicable warranties, replace the vehicle, or provide

6    restitution.    Compl. ¶¶ 14, 18.

7                                  II.   OPINION

8         A.     Fraudulent Joinder

9              1. Legal Standard

10        For a defendant to remove a civil case from state court, he

11   must prove the federal court has original jurisdiction over the

12   suit.     28 U.S.C. § 1441.    A federal court may exercise

13   jurisdiction over a case involving purely state law claims when

14   there is complete diversity between the parties and an amount in

15   controversy exceeding $ 75,000.       28 U.S.C. § 1332(a).    To

16   satisfy Section 1332’s diversity requirement, no plaintiff may

17   be a citizen of the same state as any defendant.        Id.   When a

18   case is removed on the basis diversity jurisdiction, no

19   defendant may be a citizen of the state where Plaintiff brought

20   the suit.    28 U.S.C. § 1441(b)(2).
21        A court will dismiss a fraudulently-joined defendant and

22   disregard its citizenship when determining whether the parties

23   are diverse.     McCabe v. General Foods Corp., 811 F.2d 1336, 1339

24   (9th Cir. 1986).     A joinder is fraudulent when (1) there is

25   actual fraud in the pleading of jurisdictional facts; or (2) a

26   plaintiff cannot establish a cause of action against the non-
27   diverse party in state court.       Id.   Courts do not often find

28   joinder fraudulent—the burden of persuasion is high and rests
                                           3
1    squarely on defendants’ shoulders.   Grancare, LLC v. Thrower by

2    and through Mills, 889 F.3d 543, 548 (9th Cir. 2018).   A court

3    resolves “all disputed questions of fact and all ambiguities in

4    the controlling state law . . . in the plaintiff’s favor.”

5    Warner v. Select Portfolio Servicint, et al., 193 F. Supp. 3d

6    1132, 1135 (C.D. Cal. 2016).   After which, it must “appear to

7    near certainty” that joinder was fraudulent.   Diaz v. Allstate

8    Insur. Group, 185 F.R.D. 581, 586 (C.D. Cal. 1998).

9        When a defendant adopts the second approach to showing

10   fraudulent joinder, he must prove plaintiff “fail[ed] to state a

11   cause of action against a resident defendant . . . [that] is

12   obvious according to the settled rules of the state.”   Hunter v.

13   Philip Morris USA, 582 F.3d 1039, 1043-44 (9th Cir. 2008).

14   Courts do not take this obviousness requirement lightly.      If

15   there is even a “possibility” that a state court would find that

16   the complaint states a cause of action against any of the [non-

17   diverse] defendants,” a federal court “must find the defendant

18   properly joined and remand the case to state court.”    Grancare,

19   LLC, 889 F.3d at 549 (emphasis and modification in original).

20   In this sense, the test for fraudulent joinder differs from the
21   test that governs a Rule 12(b)(6) motion to dismiss.    Id.    The

22   Ninth Circuit recently highlighted this difference:

23       If a plaintiff’s complaint can withstand a Rule
         12(b)(6) motion with respect to a particular
24       defendant, it necessarily follows that the defendant
25       has not been fraudulently joined. But the reverse is
         not true. If a defendant cannot withstand a Rule
26       12(b)(6) motion, the fraudulent inquiry does not end
         there . . . . [T]he district court must consider . . .
27       whether a deficiency in the complaint can possibly be
         cured by granting the plaintiff leave to amend.
28
                                      4
1    Id.

2            2. Analysis

3          Plaintiffs’ only claim against Downtown Ford is for breach

4    of an implied warranty of merchantability.    Compl. ¶¶ 29-33.

5    Defendants contend this claim obviously fails under settled

6    state law because it is barred by the four-year statute of

7    limitations.    Notice of Removal ¶¶ 25-32.   In contracts for

8    sales of goods, a breach of warranty claim generally accrues

9    when tender of delivery is made.    Cal. Com. Code. § 1791.1(d).

10   Mot. at 3-12.     Given that timeline, the limitations period on

11   Plaintiffs’ claim against Downtown Ford expired in March 2017.

12   Plaintiffs disagree, arguing (1) under the “delayed discovery

13   rule,” Cal. Com. Code § 2725, their breach of warranty claim did

14   not accrue until they discovered the breach; and (2) the “repair

15   doctrine” tolled the statute of limitations during the period

16   when Downtown Ford was attempting to repair the vehicle.     Mot.

17   at 8-10.

18         The Court finds Defendants have not proven Plaintiffs’

19   claim against Downtown Ford is obviously barred by the statute

20   of limitations.     Defendants have not identified any decisions
21   from the California Supreme Court or state court of appeals that

22   squarely preclude the delayed discovery rule from applying to

23   implied warranty claims.    Nor have Defendants identified a state

24   court decision that conclusively bars Plaintiffs’ use of the

25   repair doctrine.2

26   2 Plaintiffs’ motion suggests the repair doctrine is rooted in
27   Cal. Civ. Code § 1795.6. Mot. at 10. Defendants correctly argue
     Section 1795.6 is a statutory provision that tolls the expiration
28   of a warranty period—not the statute of limitations—on a breach
                                      5
1         As Defendants argue, the Northern District of California

2    has repeatedly found the “delayed discovery rule” inapplicable

3    to implied warranty claims.   See Opp’n to Plfs.’ Mot. to Remand

4    (“Opp’n”) at 6-7 (citing Philips v. Ford Motor Co., No. 14-cv-

5    02989-LHK, 2016 WL 1745948 at *12-13 (N.D. Cal. May 3, 2013);

6    Durkee v. Ford Motor Co., No. 14-cv-00617-PJH, 2014 WL 7336672

7    at *5 (N.D. Cal. Dec. 24, 2014)).    But the posture of the cases

8    Defendants cite is significant.     Philips, 2016 WL 1745948 at

9    *12-13 and Drukee, 2014 WL 7336672 *5 both involved adjudication

10   of the cases’ merits.   Merits review requires a federal court

11   adjudicating unresolved questions of state law to predict how

12   the state’s highest court would resolve the issue.     Air-Sea

13   Forwarders, Inc. v. Air Asia Co., Ltd., 880 F.2d 176, 186 (9th

14   Cir. 1989).   The fraudulent joinder analysis does not task

15   federal courts with conducting the same exercise in premonition.

16   Rather, a lack of controlling state law cuts against a finding

17   of “obviousness.”

18        Conceivably, Plaintiffs could use the delayed discovery

19   rule or repair doctrine to extend the limitations period on

20   their breach of implied warranty claim.    It is therefore not
21   sufficiently “obvious” that they have failed to state a viable

22   claim against Downtown Ford such that the Court can find that

23   this defendant has been fraudulently joined.

24        B.   Rule 21

25        Federal Rule of Civil Procedure 21 allows the Court to “at

26
     of warranty claim. Opp’n at 7; see also Aced v. Hobbs-Sesack
27   Plumbing Co., 55 Cal.2d 573, 585 (1961). The Court finds
     Plaintiffs’ failure to correctly identify the source of the
28   repair doctrine does not undermine its potential application.
                                      6
1    any time, on just terms, add or drop a party.”       A Court may use

2    Rule 21 to perfect its diversity jurisdiction by dismissing a

3    non-diverse party, but only if the nondiverse party is

4    “dispensable” under Rule 19.      Sams v. Beech Aircraft Corp., 625

5    F.2d 272, 277 (9th Cir. 1980).

6         Setting aside the question of whether Downtown Ford is a

7    dispensable party, the Court finds it inappropriate here to

8    dismiss this party for the sole purpose of granting itself

9    jurisdiction.   Judges in the Eastern District of California are

10   already burdened with some of the heaviest caseloads in the

11   nation.   Defendants have not presented any compelling reasons,

12   nor does this Court find any such reason why it should disrupt

13   Plaintiffs’ choice of forum and further impact the federal

14   docket when not required to by law.        See Opp’n at 9-10.

15

16                              III.    ORDER

17        The Court declines to dismiss Downtown Ford as fraudulently

18   joined or under Rule 21.   As a result, the Court lacks subject-

19   matter jurisdiction over this case.        Plaintiffs’ motion to remand

20   is GRANTED and the suit is REMANDED to Sacramento County Superior
21   Court.

22        IT IS SO ORDERED.

23   Dated: July 22, 2019

24

25

26
27

28
                                         7
